Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: with respect to claim set 1-16, the combined prior art of record does not teach of the medical device with the claimed configuration of elongate member and position sensor disposed within the lumen where the position sensor includes a coil wound to form a central passage and configured to generate a current flow when subject to a magnetic field and a high-permeability antenna having at least a portion disposed outside the central passage to concentrate the magnetic field into the coil and increase the current flow.  The prior art combination of the Schwartz and Sobe references are not able to concentrate a magnetic field into a coil where the Schwartz transmitter 127 appears to evenly distribute a magnetic field about itself and the magnetic field would degrade as it extends from the transmitter and therefore the Schwartz transmitter 127 does not concentrate the magnetic field in proximity to the coil.  Therefore the prior art does not teach of the claimed aspects relating to an antenna that increases the magnetic field strength impacting a coil of a magnetic position sensor.  
With respect to claim set 17-28, the Sobe reference teaches of a transmitter 160 wirelessly communicates to MPS 150 an electromagnetic signal received at electromagnetic field detector 156 and the transmitter 160 transmits the EMF signal received by the detector but does not teach of the transmitter having the ability to concentrate magnetic field into the coil and increase the current flow.  Therefore the prior art combined does not teach of a position sensor assembly with a body defining an internal lumen, a wire winding spirally wound around the body, and a magnetic flux antenna offset from the wire winding along a central axis of the wire winding and within the body and configured and arranged to concentrate a received magnetic field into the wire winding.  
With respect to claim set 29-34, the Sobe reference teaches of a transmitter 166 transmitting an electromagnetic wave which is received by detector 156 and detector sends a signal respective of the position and orientation of distal end 176 to transmitter 160 via wiring 158 and transmitter 160 transmits the signal to receiver 174 [0044].  The transmitter 160 as taught by Sobe does not concentrate the magnetic field into the electromagnetic field detector 156 but instead receives a signal from the detector 156 via wiring 158. Therefore the combined prior art does not teach of placing a portion of high permeability antenna outside of the magnetic position sensor and within the medical device so as to be configured to concentrate a magnetic field into the coil and increase the current flow within the coil.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793